ORDER
PER CURIAM.
Prentiss R. Fulton, Jr., appeals from the denial of his Rule 29.15 motion for post-conviction relief. He contends that the motion court erred in failing to issue findings of fact and conclusions of law on all of the claims raised in his amended motion, and he asks that we reverse and remand the judgment to the motion court with *222instructions to address all of his claims. For reasons explained in a Memorandum provide to the parties, we find no error and affirm the post-conviction judgment. Rule 84.16(b).